Citation Nr: 1720815	
Decision Date: 06/08/17    Archive Date: 06/21/17

DOCKET NO.  10-21 319	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an effective date prior to October 18, 2014 for the grant of service connection for stable angina.

2.  Entitlement to an effective date prior to September 26, 2009 for the grant of service connection for adjustment disorder.

3.  Entitlement to a rating in excess of 60 percent for stable angina.

4.  Entitlement to a rating in excess of 30 percent for adjustment disorder.

5.  Entitlement to a rating in excess of 20 percent for a gunshot wound, left chest area, with history of pneumothorax.


ATTORNEY FOR THE BOARD

J. Dworkin, Associate Counsel


INTRODUCTION

The Veteran had active duty service from July 1967 to July 1969 and is a recipient of the Purple Heart Medal. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from June 2009 and June 2015 rating decisions from the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.


FINDINGS OF FACT

1.  VA received the Veteran's claim for service connection for a heart condition on October 18, 2014, and no communication prior to October 18, 2014, was received that could be construed as an informal or formal claim of entitlement to service connection for a heart condition.

2.  VA received the Veteran's claim for service connection for a psychiatric disability on September 26, 2009, and no communication prior to September 26, 2009, was received that could be construed as an informal or formal claim of entitlement to service connection for a psychiatric disability.

3.  The Veteran's stable angina has not resulted in chronic congestive heart failure; a workload of 3 METs or less resulting in dyspnea, fatigue, angina, dizziness, or syncope; or left ventricular dysfunction with an ejection fraction of less than 30 percent.

4.  The Veteran's adjustment disorder is manifested by symptoms that most nearly approximate occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupation tasks.

5.  The Veteran residuals of gunshot wound, left chest area, with history of pneumothorax do not result in PFTs that show the Veteran's FEV-1 is 56- to 70-percent predicted, or; that his FEV-1/FVC is 56 to 70 percent, or; that his DLCO (SB) is 56- to 65-percent predicted.  


CONCLUSIONS OF LAW

1.  The criteria for an effective date earlier than October 18, 2014, for the grant of service connection for stable angina are not met.  38 U.S.C.A. §§ 5110, 5107 (West 2014); 38 C.F.R. § 3.400 (2016).

2.  The criteria for an effective date earlier than September 26, 2009 for the grant of adjustment disorder have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 U.S.C.A. §§ 5110, 5107 (West 2014); 38 C.F.R. § 3.400 (2016).

3.  The criteria for a rating in excess of 60 percent for stable angina have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.104, Diagnostic Code 7005 (2016).

4.  The criteria for a rating of in excess of 30 percent for adjustment disorder have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2015); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.20, 4.130, 4.132, Diagnostic Code 9440 (2016).

5.  The criteria for a rating in excess of 20 percent  rating for residuals of gunshot wound, left chest area, with history of pneumothorax, have not been met. 38 U.S.C.A. §§ 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.56, 4.73 Diagnostic Code 5321-6843 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must: (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2016); 38 C.F.R. § 3.159 (2016); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

Notice to a claimant should be provided at the time or immediately after VA receives a complete or substantially complete application for benefits.  38 U.S.C.A. § 5103 (a) (West 2016); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In this case, the Veteran was provided with 38 U.S.C.A. § 5103(a)-compliant notice in March 2009 and October 2009. 

The Board also finds that the duty to assist requirements have been fulfilled. All relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The Veteran was provided VA examinations with respect to the claims decided herein.  The examinations adequately provide the findings necessary to a resolution to the appeal.  The Veteran has not referred to any additional, unobtained, relevant, available evidence. Thus, the Board finds that VA has satisfied the duty to assist.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II. Earlier Effective Dates

Unless specifically provided otherwise in the statute, the effective date of an award based on an original claim for compensation benefits shall be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110 (a) (West 2014); 38 C.F.R. § 3.400 (2016).  The effective date of an award of disability compensation shall be the day following separation from service or the date entitlement arose if the claim is received within one year of separation, otherwise the date of claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110 (b) (West 2014); 38 C.F.R. § 3.400 (b)(2) (2016).

A specific claim in the form prescribed by VA must be filed in order for benefits to be paid or furnished to any individual under the laws administered by VA.  38 U.S.C.A. § 5101 (a) (West 2014); 38 C.F.R. § 3.151 (a) (2016).  Claim or application means a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1 (p) (2016).

Any communication or action indicating an intent to apply for one or more benefits under the laws administered by VA, from a Veteran or representative, or other party, may be considered an informal claim.  An informal claim must identify the benefit sought. Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution. If received within one year from the date it was sent to the Veteran, it will be considered filed as of the date of receipt of the informal claim.  38 C.F.R. § 3.155 (2016).

The Veteran contends that he is entitled to earlier effective dates for the grant of service connection for adjustment disorder, effective September 21, 2009, and stable angina, effective October 18, 2014.  

With regards to the Veteran's claim for an earlier effective date prior to October 18, 2014 for the grant of service connection for stable angina, the Board notes that the Veteran's claim for service connection for a heart condition was received by VA on October 18, 2014.  That claim was based on results from a September 2014 VA respiratory examination report, which noted that the Veteran had been diagnosed in September 2009 with coronary artery disease/ischemic heart disease.  

A thorough review of the record does not show any written communication by or on behalf of the Veteran was received prior to October 18, 2014, in which he requested a determination of entitlement or evidencing a belief in entitlement to service connection for a heart condition.  The record does not show that the Veteran filed any claim of entitlement to service connection for a heart condition prior the October 18, 2014.  Moreover, the Veteran does not contend in his statements that he actually filed any such claim prior to that date. Thus, an earlier effective date is not warranted for the grant of service connection for stable angina. 38 U.S.C.A. § 5110 (b); 38 C.F.R. § 3.400 (b)(2).

The Board notes that the Veteran's former representative also submitted statements asserting that the Veteran is a Nehmer class member, and an earlier effective date is thus warranted as evidence showed in August 2009 that the Veteran had a diagnosis of ischemic heart disease. However, because the first claim for service connection for a heart condition was received on October 18, 2014, the effective date regulations for herbicide-exposed Veterans claiming service connection for herbicide-related disabilities prior to the date that the presumption was established are not applicable, as no claim was pending or previously denied for a heart condition prior to the October 18, 2014-the date of receipt of the Veteran's initial service connection claim.  38 C.F.R. § 3.816 (2016).

With regards to the Veteran's claim for an earlier effective date prior to September 21, 2009 for the grant of service connection for adjustment disorder, the Board notes that the Veteran's claim for a psychiatric disability was received by VA on September 21, 2009.  

A thorough review of the record available for the Board's review does not show any written communication by or on behalf of the Veteran was received prior to September 21, 2009, in which he requested a determination of entitlement or evidencing a belief in entitlement to service connection for a psychiatric disability.  The record does not show that the Veteran filed any claim of entitlement to service connection for a psychiatric disability prior to September 21, 2009.  Moreover, the Veteran does not contend in his statements that he actually filed any claim prior to that date. Thus, an earlier effective date is not warranted for the grant of service connection for adjustment disorder. 38 U.S.C.A. § 5110 (b); 38 C.F.R. § 3.400 (b)(2).

The Board is sympathetic to the Veteran's situation.  However, the legal authority governing effective dates is clear and specific, and the Board is bound by that authority.  Accordingly, the Board finds that October 18, 2014, the date of receipt of the claim for service connection for a heart condition, and September 21, 2009, the date of receipt of the claim for service connection for a psychiatric disability, are the appropriate effective dates for the awards of service connection respectively.  38 U.S.C.A. § 5110 (a) (West 2014); 38 C.F.R. § 3.400 (2016).  As there is no legal basis for assignment of any earlier effective dates, and because the preponderance of the evidence is against the claims for any earlier effective dates, the claims must be denied.

III. Increased Ratings

Disability ratings are determined by the application of the VA's Schedule for Rating Disabilities.  38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321 (a), 4.1 (2016).  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2016).

A.  Increased Rating for Stable Angina

The Veteran's stable angina is rated as 60 percent disabling under Diagnostic Code (DC) 7005.  38 C.F.R. § 4.104 (2016). 

Pursuant to Diagnostic Code 7005, a 60 percent rating is warranted when there is more than one episode of congestive heart failure in the past year; or a workload of 3 METs but not greater than 5 METs results in dyspnea, fatigue, angina, dizziness, or syncope; or there is left ventricular dysfunction with an ejection fraction of 30 to 50 percent.  A 100 percent rating is warranted when there is chronic congestive heart failure; or workload of 3 METs or less resulting in dyspnea, fatigue, angina, dizziness, or syncope; or left ventricular dysfunction with an ejection fraction of less than 30 percent.  38 C.F.R. § 4.104, Diagnostic Code 7005.

One MET is defined as the energy cost of standing quietly at rest and represents an oxygen uptake of 3.5 milliliters per kilogram of body weight per minute.  When the level of METs at which dyspnea, fatigue, angina, dizziness, or syncope develops is required for evaluation, and a laboratory determination cannot be done for medical reasons, an estimation by a medical examiner of the level of activity (expressed in METs and supported by specific examples, such as slow stair climbing or shoveling snow) that results in dyspnea, fatigue, angina, dizziness, or syncope may be used.  38 C.F.R. § 4.104, Note (2).

A September 2014 VA examination report showed that he Veteran did not have chronic congestive heart failure, no myocardial infarction, no heart valve conditions, no hypertrophy, and no cardiac dilation.  The examiner noted that the Veteran had a normal EKG and chest x-ray.  The examiner also reported that an echocardiogram showed a left ventricular ejection fraction of 55-60 percent.  An interview based test found that METs were noted as greater than 5-7 METs.  The examiner reported that the heart condition had no impact on the Veteran's ability to work.  

An April 2015 VA examination report showed that the Veteran had no diagnosis of chronic congestive heart failure.  The left ventricular ejection fraction was noted as 55-60 percent.  An interviewed based METs test showed greater than 3 METs.  The examiner noted that the Veteran had dyspnea and chest pain with manual labor.  

After a review of the evidence of record, the Board finds that a rating in excess of 60 percent for the Veteran's service-connected stable angina is not warranted.  The evidence of record does not demonstrate chronic congestive heart failure, a workload of 3 METs or less, or left ventricular dysfunction with an ejection fraction of less than 30 percent at any time during the appeal period.  The Board notes that VA examination reports of record clearly support the 60 percent rating currently assigned.  Additionally, at no time has the Veteran been found to have chronic congestive heart failure; a workload of 3 METs or less that resulted in dyspnea, fatigue, angina, dizziness, or syncope; or a left ventricular dysfunction with ejection fraction less than 30 percent.  Therefore, the Board finds that the medical evidence does not support the next higher schedular rating of 100 percent at any time during the pendency of the appeal.

Therefore, the Board finds that the preponderance of the evidence is against the claim for a rating for the heart condition in excess of 60 percent.  The claim must be denied.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.

B. Residuals of Left Chest Gunshot Wound with History of Pneumothorax

The Veteran's gunshot wound residuals to the left chest are rated 20 percent disabling under 38 C.F.R. § 4.73, Diagnostic Code 5321-6843 (2016) for muscles of respiration and traumatic chest wall defect pneumothorax.  The Board notes that the 20 percent rating is the maximum rating available under Diagnostic Code 5321.

However, potentially higher evaluations are available for the Veteran's service-connected disability under the provisions of 38 C.F.R. § 4.97, Diagnostic Code 6843, for traumatic chest wall defect.  Under 38 C.F.R. § 4.97, Diagnostic Code 6843, disability evaluations are rated from 0 to 100 percent under the general rating formula for restrictive lung disease, and require the use of pulmonary function testing.  A Note to the general rating formula clearly specifies that when, as here, Muscle Group XXI is involved, a separate rating is not available.  Therefore, since they cannot be rated separately, the focus of the present appeal is whether the evidence supports a rating under Diagnostic Code 6843 that is higher than the one currently assigned under Diagnostic Code 5321.

Under Diagnostic Code 6843, a 30 percent rating is warranted for FEV-1 of 56- to 70-percent predicted, or; FEV-1/FVC of 56 to 70 percent, or; DLCO (SB) 56- to 65-percent predicted.  A 60 percent rating is warranted for FEV-1 of 40- to 55-percent predicted, or; FEV-1/FVC of 40 to 55 percent, or; DLCO (SB) of 40- to 55-percent predicted, or; maximum oxygen consumption of 15 to 20 ml/kg/min (with cardiorespiratory limit).  A 100 percent rating is warranted for FEV-1 less than 40 percent of predicted value, or; the ratio of Forced Expiratory Volume in one second to Forced Vital Capacity (FEV-1/FVC) less than 40 percent, or; Diffusion Capacity of the Lung for Carbon Monoxide by the Single Breath Method (DLCO (SB)) less than 40-percent predicted, or; maximum exercise capacity less than 15 ml/kg/min oxygen consumption (with cardiac or respiratory limitation), or; cor pulmonale (right heart failure), or; right ventricular hypertrophy, or; pulmonary hypertension (shown by Echo or cardiac catheterization), or; episode(s) of acute respiratory failure, or; requires outpatient oxygen therapy.  38 C.F.R. § 4.97, Diagnostic Code 6843.

Note (1) following Diagnostic Code 6843 provides that a 100 percent rating shall be assigned for pleurisy with empyema, with or without pleurocutaneous fistula, until resolved. 

Note (2) following Diagnostic Code 6843 provides that following spontaneous episodes of pneumothorax, a rating of 100 percent shall be assigned as of the date of hospital admission and shall continue for three months from the first day of the month after hospital discharge. 

Note (3) following Diagnostic Code 6843 provides that gunshot wounds of the pleural cavity with bullet or missile retained in lung, pain or discomfort on exertion, or with scattered rales of some limitation of excursion of diaphragm or of lower chest expansion shall be rated as least 20 percent disabling. Disabling injuries of shoulder girdle muscles (Groups I to IV) shall be separately rated and combined with ratings for respiratory involvement. Involvement of Muscle Group XXI (Diagnostic Code 5321), however, will not be separately rated.

PFTs are required except: (i) when the results of a maximum exercise capacity test are of record and are 15 ml/kg/min or less; if a maximum exercise capacity test is not of record, evaluation is based on alternative criteria; (ii) when pulmonary hypertension (documented by an echocardiogram or cardiac catheterization), cor pulmonale, or right ventricular hypertrophy has been diagnosed; (iii) when there have been one or more episodes of acute respiratory failure; or (iv) when outpatient therapy oxygen is required.  38 C.F.R. § 4.96 (d)(1). 

If the DLCO (SB) test is not of record, evaluation is based on alternative criteria as long as the examiner states why the test would not be useful or valid in a particular case.  38 C.F.R. § 4.96 (d)(2). 

When the PFTs are not consistent with clinical findings, evaluation is based on the PFTs unless the examiner states why they are not a valid indication of respiratory functional impairment in a given case.  38 C.F.R. § 4.96 (d)(3). 

If the FEV-1 and the FVC are both greater than 100 percent, a compensable evaluation based on a decreased FEV-1/FVC ratio should not be assigned. 38 C.F.R. § 4.96 (d)(7).

An April 2009 private treatment record showed that a chest x-ray revealed a normal chest.  The Veteran's lungs were noted as normal.  A PFT examination showed FVC to 101 percent, FEV-1 to 102 percent, FEV-1/FVC to 101 percent, and DLCO to 129 percent.  The Veteran was noted to have no difficulties during testing.  

A February 2012 VA examination report showed that the Veteran's PFT results were FVC to 113 percent, FEV-1 to 130 percent, FEV-1/FVC to 79 percent, and DLCO to 131 percent.  The examiner noted that the Veteran's respiratory condition had no impact on his ability to work.  

A September 2014 VA examination report noted that an exercise capacity test could not be provided as the Veteran had a limp to due to left knee arthritis.  Examination and PFT testing showed FVC to 93 percent, FEV-1 to 98 percent, FEV-1/FVC to 105 percent, and DLCO to 99 percent.  The examiner noted that there was no functional impact on ability to work based on normal PFT and chest x-rays.  Additionally, the examiner noted that the Veteran's lung functions were normal.  With regards to any muscle residuals, the examiner determined that there were no fascial defects and no effect to the muscle substances or function.  Normal muscle strength testing and no muscle atrophy were noted.  The examiner noted evidence of entrance and exit wounds that were well healed and presented no problems.  

After a review of the evidence of record, the Board finds that a rating in excess of 20 percent for the Veteran's residuals of left chest gunshot wound with history of pneumothorax is not warranted.  The Board finds that the VA examination of record to include PFT testing does not show FEV-1 of 56 to 70 percent predicted, or FEV-1/FVC to 56 to 70 percent, or DLCO (SB) 56-to 65 percent.  This is so for the entirety of the appeal period. Here, the evidence shows that at worst, PFT testing was FVC to 93 percent, FEV-1 to 98 percent, FEV-1/FVC to 105 percent, and DLCO to 99 percent as shown on the September 2014 VA examination report.  These results to not satisfy the requirements for the next highest rating, as set forth in 38 C.F.R. § 4.97, Diagnostic Code 6843. Therefore, the Board finds that a rating in excess of 20 percent for the residuals of left chest gunshot wound with history of pneumothorax is not warranted.

C. Adjustment Disorder

When rating a mental disorder, VA must consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the claimant's capacity for adjustment during periods of remission.  VA shall assign a rating based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126 (a) (2016).  When rating the level of disability from a mental disorder, VA will consider the extent of social impairment, but shall not assign a rating solely on the basis of social impairment.  38 C.F.R. § 4.126 (b) (2016).

A 30 percent rating will be assigned for adjustment disorder when there is evidence of occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and normal conversation), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, and recent events).  38 C.F.R. § 4.130, Diagnostic Code 9440.

A 50 percent evaluation will be assigned with evidence of occupational and social impairment with reduced reliability and productivity due to such symptoms as: a flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, Diagnostic Code 9440.

A 70 percent rating is warranted for occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or work like setting); inability to establish and maintain effective relationships.  38 C.F.R. § 4.130, Diagnostic Code 9440.

A rating of 100 percent is warranted for total occupational and social impairment due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130, Diagnostic Code 9440.

The symptoms listed in the General Rating Formula for Mental Disorders are not intended to constitute an exhaustive list, but to serve only as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002). 

VA considers psychiatric disabilities based upon the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition, of the American Psychiatric Association (DSM-IV).  38 C.F.R. §§ 4.125, 4.130 (2016).  The DSM-IV contains a Global Assessment of Functioning (GAF) scale, with scores ranging between zero and 100 percent, representing the psychological, social, and occupational functioning of an individual on a hypothetical continuum of mental health-illness. Higher scores correspond to better functioning of the individual.

The Board notes that the newer DSM-5 has now been officially released.  An interim final rule was issued on August 4, 2014, that replaced the DSM-IV with the DSM-5.  However, the provisions of the interim final rule apply to all applications for benefits that are received by VA or that are pending before the agency of original jurisdiction on or after August 4, 2014

A September 2009 VA treatment record shows that the Veteran sought treatment for an evaluation for possible posttraumatic stress disorder.  The Veteran reported a history of being short tempered that caused him problems with employers.  He denied ever hitting anyone.  Mental status examination showed his appearance was appropriate; hygiene was good; mood was happy; he was oriented to three spheres; his thoughts were focused on his physical pain of gunshot injury in his shoulder; his memory was intact; no psychosis was reported; his motor activity was noted to move around in the chair protecting his shoulder; and his concentration remained focused.  The Veteran denied any past mental health treatment.  The Veteran was diagnosed with an adjustment disorder with mixed mood and assigned a GAF score of 65 to 70.  The Veteran denied all suicidal and homicidal ideations and denied any history of suicidal behavior.  The Veteran was noted to live with his wife for 40 years.  He had three children and had very good relationships with them.  The Veteran reported that he was active in church and social support was from friends and family.  He reported that he watched TV and tried to stay busy.  He reported not isolating himself much.  

A December 2009 VA examination report shows that the Veteran had no hospitalizations or outpatient treatment for a mental disorder.  The Veteran reported a loss of pleasure as he no longer bowled or went dancing.  He reported insomnia, low energy, social withdrawal, change of weight, and a difficulty concentrating.  The Veteran reported that he was a little depressed due to his arm pain.  The Veteran denied depression, loss of motivation, hypersomnia, suicidal thoughts, loss of appetite, crying spells, guilt, feeling of worthlessness, anxiety/nervousness, fears/worry, anger/irritability, hyperactivity, stomach problems, panic attacks, dizziness/fainting, nightmares, flashbacks, problematic thoughts, repetitive thoughts, or worries about chronic health problems.  He also denied decreased need for sleep, periods of high energy, racing thoughts, risk taking, hearing voices, seeing visions, or feeling that people were out to get him.  No suicidal or homicidal ideations were reported.  The Veteran reported that he was married for 30 years and had two children.  He reported that his marriage and parenting relationships were great.  He reported that he played cards and dominos weekly with his wife and they went on vacations together.  He reported that he attended church, family reunions, and that his main social contact was his family.  The Veteran also reported fishing with his son.  Examination noted that the Veteran had unremarkable psychomotor activity, poor articulation of speech, and friendly attitude towards the examiner.  The Veteran showed nervous laughter.  He was able to do serial 7's, unable to spell a word forward and backwards, and oriented to all three spheres.  The examiner reported that the Veteran's thought content was unremarkable, no delusions, judgement normal, and intelligence below average.  The examiner reported that the Veteran's psychiatric symptoms were transient or mild and decreased work efficiency and ability to perform occupational task only during periods of significant stress.  

After a review of the evidence of record, the Board finds that a disability rating in excess of 30 percent is not warranted for the Veteran's psychiatric disability.  The Veteran has not demonstrated the type and degree of symptoms, such as flattened affect, difficulty in understanding complex commands, impairment of short- and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks), impaired judgment, or impaired abstract thinking, that lead to occupational and social impairment with reduced reliability and productivity.  There is also no evidence of weekly panic attacks.  His speech was noted to be slurred but this was not of the severity required for the next higher rating criteria.

The presence or absence of certain symptoms is not necessarily determinative.  Those symptoms must ultimately result in the occupational and social impairment in the referenced areas.  Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013).  Here, however, the treatment records and VA examination reports are not indicative of occupational and social impairment with reduced reliability and productivity that approximate the criteria for a 50 percent, the next higher rating.  The findings of the VA examiners and treatment records demonstrate that the Veteran has occupational and social impairment that has been specifically described as symptoms that are transient or mild and decreased work efficiency and ability to perform occupational tasks only during period of significant stress.  The examiner noted that the Veteran had interpersonal conflicts with supervisors and coworkers.  With regards to the Veteran's complaints of forgetfulness, the examiner noted that his recent memory was intact on mental status examination.  The records show, however, that the Veteran had a productive work history up until he retired.  The Veteran reported that his physical disabilities were the major cause of any work issues he experienced.  There is no indication that his psychiatric disorder had any negative effect on his ability to work beyond that envisioned by the 30 percent rating.  He was also shown to enjoy a positive home and family life noted as a 30 year marriage with three children.  The Veteran also reported that he did not isolate himself, attended church, and maintained close relationships with his wife and children.  This Board finds that this evidence weighs against the claim for an increased rating in excess of 30 percent for the psychiatric disability.

Accordingly, in this case, the Board finds that the existence and severity of the Veteran's psychiatric symptoms are adequately contemplated by the relevant rating criteria.  Many of the symptoms are specifically listed in the General Rating Formula for Mental Disorders, and the others are common psychiatric symptoms that, while not specifically listed, are comparable indicators of the type of occupational and social impairment contemplated in the Rating Formula.  The Board finds that the Veteran's symptoms as described above are consistent with the currently assigned 30 percent disability rating and do not meet the criteria for a higher rating.

With respect to the Veteran's GAF scores, the evidence of record documents GAF scores of 65-70 which contemplate impairment in several areas to moderate symptoms. According to the American Psychiatric Association 's Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (1994) (DSM-IV), a GAF score is a scale indicating psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness.  The GAF score and the interpretations of the score are important considerations in rating a psychiatric disability.  Richard v. Brown, 9 Vet. App. 266 (1996); Carpenter v. Brown, 8 Vet. App. 240 (1995).  The GAF score assigned, like an examiners assessment of the severity of a condition, is not dispositive of the percentage rating issue.  Rather, it must be considered in light of the actual symptoms of a psychiatric disorder, which provide the primary basis for the rating assigned.  38 C.F.R. § 4.126 (a) (2016).  Thus, GAF scores are not, in and of themselves, the dispositive element in rating a disability, and the Board generally places more probative weight on the specific clinical findings noted on examinations.

According to DSM-IV, GAF scores ranging between 61 and 70 indicate mild symptoms such as depressed mood and mild insomnia, or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but when the individual is functioning "pretty well" and has some meaningful interpersonal relationships.  American Psychiatric Association , Diagnostic and Statistical Manual of Mental Disorders, 4th. ed. (1994).  The reported symptomatology is consistent with no more than mild or moderate symptoms or mild difficulty in social, occupational, or school functioning.  The Veteran is shown to have family that he socializes with and was not found to have suicidal ideations or obsessional rituals, panic attacks, neglect of personal appearance and hygiene, impaired judgment, impaired memory, or impaired abstract thinking. 

The Board acknowledges that the Veteran is competent to report symptoms of a psychiatric disability.  Barr v. Nicholson, 21 Vet. App. 303 (2007); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Layno v. Brown, 6 Vet. App. 465 (1994).  There is no basis to question the credibility of those statements.  However, as a lay person, he is not competent to identify a specific level of disability of a psychiatric disability according to the appropriate diagnostic code.  Such competent evidence concerning the nature and extent of the Veteran's service-connected psychiatric disability has been provided by VA medical professionals who have examined him.  The medical findings directly address the criteria under which this disability is evaluated.  The Board finds these records to be the only competent and probative evidence of record, and therefore they are accorded greater weight than the Veteran's subjective reports of increased symptomatology.  Cartwright v. Derwinski, 2 Vet. App. 24 (1991).

Accordingly, the Board finds that the preponderance of the evidence is against the assignment of a rating greater than 30 percent for a psychiatric disability.  38 U.S.C.A. § 5107 (b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Neither the Veteran nor his  representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, No. 15-2818, 2017 U.S. App. Vet. Claims LEXIS 319, *8-9 (Vet. App. March 17, 2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record)."

The Board notes that the Veteran has been granted entitlement to individual unemployability (TDIU) in a May 2016 rating decision with an effective date of May 21, 2013, which was the date after the Veteran's last day of employment.  The Veteran has not expressed disagreement with this decision.  Therefore, the Board notes that this issue is not before the Board.  


ORDER

Entitlement to an effective date prior to October 18, 2014 for the grant of service connection for stable angina is denied.

Entitlement to an effective date prior to September 26, 2009 for the grant of service connection for adjustment disorder is denied.

Entitlement to a rating in excess of 60 percent for stable angina is denied.

Entitlement to a rating in excess of 30 percent for adjustment disorder is denied.

Entitlement to a rating in excess of 20 percent for a gunshot wound, left chest area, with history of pneumothorax is denied.




______________________________________________
CAROLINE B. FLEMING
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


